Exhibit 21.1 LIST OF SUBSIDIARIES STATE OR OTHER JURISDICTION OF INCORPORATION OR NAME OF SUBSIDIARY ORGANIZATION Alkas Consulting Turkey AMAS Limited England Área Zero Consulting de Arquitectura e Interiorismo, S.L. Spain Barwood LaSalle Land General Partner Ltd England Barwood LaSalle Land Trustee Ltd England Beijing Jones Lang LaSalle - Dalian Integrated Facilities Management sub-Branch China BEIJING JONES LANG LASALLE PROPERTY MANAGEMENT SERVICES CO. LTD. - Dalian Branch China BEIJING JONES LANG LASALLE PROPERTY MANAGEMENT SERVICES CO. LTD. - Guangzhou Branch China BEIJING JONES LANG LASALLE PROPERTY MANAGEMENT SERVICES CO. LTD. - Harbin Branch China BEIJING JONES LANG LASALLE PROPERTY MANAGEMENT SERVICES CO. LTD. - Jinan Branch China BEIJING JONES LANG LASALLE PROPERTY MANAGEMENT SERVICES CO. LTD. - No. 1 Branch China BEIJING JONES LANG LASALLE PROPERTY MANAGEMENT SERVICES CO. LTD. - Qingdao Branch China BEIJING JONES LANG LASALLE PROPERTY MANAGEMENT SERVICES CO. LTD. - Shenyang Branch China BEIJING JONES LANG LASALLE PROPERTY MANAGEMENT SERVICES CO. LTD. - Shenzhen Branch China BEIJING JONES LANG LASALLE PROPERTY MANAGEMENT SERVICES CO. LTD. - Tianjin Branch China BEIJING JONES LANG LASALLE PROPERTY MANAGEMENT SERVICES CO. LTD. – Zhu Hai Branch China Beijing Jones Lang LaSalle Property Management Services Co., Ltd. Beijing Churston Heard Ltd England Churston Heard Retail Management LLP England CPPI Bridgewater Place General Partner Ltd England Creevy LLH Ltd Scotland Dalian Jones Lang LaSalle Services Ltd China DevCap Limited England DevCap Partnership 2 General Partner Ltd England DevCap Partnership 2 Nominee Limited England Diverse Real Estate Holdings Limited Partnership Delaware ECD Energy and Environment Canada Ltd. Ontario Eleven Eleven Construction Corporation Illinois ELPF Lafayette Manager, Inc. Delaware ELPF Slidell Manager, Inc. Delaware Environmental Governance Ltd England Euro Industrial (GP) Ltd England Europe Fund III Alberta GP, Inc. Delaware Europe Fund III GP, LLC Delaware Guangzhou Jones Lang LaSalle Property Services Company Limited Guangzhou Guangzhou Yuexiu Urban Construction Jones Lang Lasalle Property Management Services Co., Ltd. China H Park Germany Verwaltungs-GmbH in Gründung Germany Hanrahan Deane Limited United Kingdom HG2 Limited England Homebay Residential Private Limited India ID Conseil France Imobiliaria Jones Lang LaSalle Ltda. Chile J.L.W. Nominees Limited England J.L.W. Second Nominees Limited England JJ Newco ("D") Limited United Kingdom JLL 2002 England JLL 2003 Limited England JLL Asset Resolution Services, LLC Delaware JLL Financial Services Limited Ireland JLL Investment Scottish Limited Partnership II Scotland JLL Ltd Ireland JLL Scottish II G.P., L.L.C. Delaware JLLINT, Inc. Delaware JLW (Mauritius) Limited Mauritius Jones Lang LaSalle - Central Texas, LLC Texas JONES LANG LASALLE - CIEC CO., LTD. Beijing Jones Lang LaSalle - Dubai Branch United Arab Emirates Jones Lang LaSalle - Front Range, LLLP Colorado Jones Lang LaSalle - Greek Branch Greece Jones Lang LaSalle - Houston, LLC Texas Jones Lang LaSalle - Northeast, Inc. Texas Jones Lang LaSalle - Russian Rep Office Russia Jones Lang LaSalle - San Diego, Inc. California Jones Lang LaSalle - Southeast, Inc. Texas Jones Lang LaSalle - Southwest, Inc. Texas Jones Lang LaSalle - St Petersburg Branch Russia Jones Lang LaSalle - Texas, Inc. Texas Jones Lang LaSalle (ACT Integrated) Pty Limited Australia Jones Lang LaSalle (ACT) Pty Limited Australia Jones Lang LaSalle (China) Limited Hong Kong Jones Lang LaSalle (Czech Branch Office) Czech Republic Jones Lang Lasalle (Luxembourg) Secs Luxembourg Jones Lang LaSalle (NSW) Pty Limited Australia Jones Lang LaSalle (Philippines), Inc. Philippines Jones Lang LaSalle (Puerto Rico), Inc. Puerto Rico Jones Lang LaSalle (QLD) Pty Limited Australia Jones Lang LaSalle (S E) Limited United Kingdom Jones Lang LaSalle (SA) Pty Limited Australia Jones Lang LaSalle (Scotland) Limited Scotland Jones Lang LaSalle (TAS) Pty Limited Australia Jones Lang LaSalle (Thailand) Limited Thailand Jones Lang LaSalle (VIC) Pty Limited Australia Jones Lang LaSalle (WA) Pty Limited Australia Jones Lang LaSalle AB Sweden Jones Lang LaSalle Abu Dhabi branch United Arab Emirates Jones Lang LaSalle Acquisition Corp. Delaware Jones Lang LaSalle Administration Gmbh Germany Jones Lang LaSalle Advisory Corporate Property Pty Limited Australia Jones Lang LaSalle Advisory Limited Thailand Jones Lang LaSalle Advisory Services Pty Limited Australia Jones Lang LaSalle AG Switzerland Jones Lang LaSalle Americas (Illinois), L.P. Illinois Jones Lang LaSalle Americas, Inc. Maryland Jones Lang LaSalle AP Limited United Kingdom Jones Lang LaSalle Arizona, LLC Arizona Jones Lang LaSalle Arquitectura, S.L.U Spain Jones Lang LaSalle Asia Holdings Ltd. Cook Islands Jones Lang LaSalle Asset Management Gmbh Germany Jones Lang LaSalle Atlanta, L.L.C. Maryland Jones Lang LaSalle Australia Pty Limited Australia Jones Lang LaSalle Bay Area, Inc. California Jones Lang LaSalle Beihai Holdings, L.L.C. Delaware Jones Lang LaSalle Belgium Holdings, LLC Delaware 2 Jones Lang LaSalle Brokerage, Inc. Texas Jones Lang Lasalle BV Netherlands Jones Lang LaSalle Capital Investments, Limited England Jones Lang LaSalle Charities Illinois Jones Lang LaSalle Co-Investment, Inc. Maryland Jones Lang LaSalle Construction Company, Inc. Massachusetts Jones Lang LaSalle Corporate Appraisal and Advisory Limited Hong Kong Jones Lang LaSalle Corporate Finance Gmbh Germany Jones Lang LaSalle Corporate Finance Limited England Jones Lang LaSalle Corporate Property (VIC) Pty Limited Australia Jones Lang LaSalle Corporate Property Services Pty Limited Australia Jones Lang LaSalle Cyprus Holdings Limited Cyprus Jones Lang LaSalle de Venezuela, S.R.L. Venezuela Jones Lang LaSalle Dorchester Limited United Kingdom Jones Lang LaSalle Egypt Branch Egypt Jones Lang LaSalle Electronic Commerce Holdings Inc. Delaware Jones Lang LaSalle Electronique Sarl Luxembourg Jones Lang LaSalle Engineering Services Ltd England Jones Lang LaSalle España, S.A. Spain Jones Lang LaSalle Europe Limited England Jones Lang LaSalle European Holdings Limited England Jones Lang LaSalle European Services Limited England Jones Lang LaSalle Expertises SAS France Jones Lang LaSalle Facilities Kabushiki Kaisha Japan Jones Lang LaSalle Facility Management Services Ltd. Hong Kong Jones Lang LaSalle Finance BV Netherlands Jones Lang LaSalle Finance Europe England Jones Lang LaSalle Finance Gmbh Germany Jones Lang LaSalle Finance KFT Hungary Jones Lang LaSalle Finance LLP United Kingdom Jones Lang LaSalle Finance Ltd England Jones Lang LaSalle Finance Sarl Luxembourg Jones Lang LaSalle Finance SNC Luxembourg Jones Lang LaSalle Finland OY Finland Jones Lang LaSalle French Co-Investments, Inc. Delaware Jones Lang LaSalle Gestion S.A. France Jones Lang LaSalle GIG Co-Investment, Inc. Delaware Jones Lang LaSalle Global Finance Luxembourg Sarl Luxembourg Jones Lang LaSalle Global Finance UK Limited England Jones Lang LaSalle Global Finance US, LLC Delaware Jones Lang Lasalle Global Holdings BV Netherlands Jones Lang LaSalle Global Services - RR, Inc. Texas Jones Lang LaSalle Gmbh Germany Jones Lang LaSalle Gmbh Austria Jones Lang LaSalle Great Lakes Corporate Real Estate Partners, LLC Ohio Jones Lang LaSalle Group Finance Luxembourg Sarl Luxembourg Jones Lang LaSalle Group Holdings BV Netherlands Jones Lang LaSalle Group Holdings SNC France Jones Lang LaSalle Group Services Spzoo Poland Jones Lang LaSalle Guatemala Sociedad Anonima Guatemala Jones Lang LaSalle Holding AB Sweden Jones Lang LaSalle Holding SAS France Jones Lang LaSalle Holdings BV Netherlands Jones Lang LaSalle Holdings Gmbh & Co KG Germany Jones Lang LaSalle Holdings Limited New Zealand Jones Lang LaSalle Holdings Yugen Kaisha Japan Jones Lang LaSalle Holdings, Inc. Delaware Jones Lang LaSalle Hotels (NSW) Pty Limited Australia 3 Jones Lang LaSalle Hotels (QLD) Pty Limited Australia Jones Lang LaSalle Hotels (VIC) Pty Limited Australia Jones Lang LaSalle Hotels Limited New Zealand Jones Lang LaSalle Hotels Ltd Hong Kong Jones Lang LaSalle Incorporated Maryland Jones Lang LaSalle Insurance Services Ltd England Jones Lang LaSalle International AB Sweden Jones Lang LaSalle International Holdings Limited United Kingdom Jones Lang LaSalle International Properties Limited Hong Kong Jones Lang LaSalle International, Inc. Delaware Jones Lang LaSalle Investments, LLC Delaware Jones Lang LaSalle IP, Inc. Delaware Jones Lang LaSalle Israel Limited Israel Jones Lang LaSalle Kabushki Kaisha Japan Jones Lang LaSalle KFT Hungary Jones Lang LaSalle Lanka (Private) Limited India Jones Lang LaSalle Laser Ltd England Jones Lang LaSalle Laser Sarl Luxembourg Jones Lang LaSalle Limitada Costa Rica Jones Lang LaSalle Limited England Jones Lang LaSalle Limited Korea, Republic of Jones Lang LaSalle Limited New Zealand Jones Lang LaSalle LLC Russia Jones Lang LaSalle LLP Kazakhstan Jones Lang LaSalle LLP England Jones Lang LaSalle Ltd Hong Kong Jones Lang LaSalle Ltd Ireland Jones Lang LaSalle Ltd. Bahamas Jones Lang LaSalle Ltda. Colombia Jones Lang LaSalle Luxembourg Star Sarl Luxembourg Jones Lang LaSalle Machinery & Business Assets Limited United Kingdom Jones Lang LaSalle Management Limited Thailand Jones Lang LaSalle Management Services Ltd. Hong Kong Jones Lang LaSalle Management Services Pty Limited Australia Jones Lang LaSalle Management Services Taiwan Limited Taiwan Province of China Jones Lang LaSalle Meghraj Building Operations NCR Pvt Ltd India Jones Lang LaSalle Meghraj Building Operations Pvt Ltd India Jones Lang LaSalle Michigan, LLC Michigan Jones Lang LaSalle Midwest, LLC Illinois Jones Lang LaSalle Misr LLC Egypt Jones Lang LaSalle Morocco Branch Morocco Jones Lang LaSalle New England, L.L.C. Delaware Jones Lang LaSalle Northwest, LLC Washington Jones Lang LaSalle of New York, LLC Delaware Jones Lang LaSalle of Pennsylvania, Inc Virginia Jones Lang LaSalle Operations, L.L.C. Illinois Jones Lang LaSalle Pension Trustees Ltd England Jones Lang LaSalle Poland Holdings Spzoo Poland Jones Lang LaSalle Procurement Funding Limited England Jones Lang LaSalle Procurement Ltd. Cayman Islands Jones Lang LaSalle Property Consultants (India) Private Ltd India Jones Lang LaSalle Property Consultants Pte Ltd Singapore Jones Lang LaSalle Property Fund Advisors Limited Australia Jones Lang LaSalle Property Management Pte Ltd Singapore Jones Lang LaSalle Property Management Services LLC Turkey Jones Lang LaSalle Property Management Sp.zo.o Poland Jones Lang LaSalle Real Estate Appraiser Firm Taiwan Province of China 4 Jones Lang LaSalle Real Estate Services Pty Limited Australia Jones Lang LaSalle Real Estate Services, Inc. Ontario Jones Lang LaSalle Receivables Holdings, LLC Delaware Jones Lang LaSalle Receivables Management BVBA Belgium Jones Lang LaSalle Regent Ltd England Jones Lang LaSalle Regional Services Limited Hong Kong Jones Lang LaSalle Residential Private Limited India Jones Lang LaSalle Residential Pte. Ltd. Singapore Jones Lang LaSalle Resources Limited England Jones Lang LaSalle S.A. Brazil Jones Lang LaSalle S.A. de C.V. Honduras Jones Lang LaSalle S.p.A. Italy Jones Lang LaSalle S.R.L. Uruguay Jones Lang LaSalle S.R.L. Argentina Jones Lang LaSalle Sallmanns (Beijing) Consultants Limited Beijing Jones Lang LaSalle Sarl Switzerland Jones Lang LaSalle SAS France Jones Lang Lasalle SEA Ltd. Hong Kong Jones Lang LaSalle Secs Luxembourg Jones Lang LaSalle Securities, L.L.C. Illinois Jones Lang LaSalle Services AB Sweden Jones Lang LaSalle Services APS Denmark Jones Lang LaSalle Services BV Netherlands Jones Lang LaSalle Services Gmbh Germany Jones Lang LaSalle Services Ltd England Jones Lang LaSalle Services Ltd Ireland Jones Lang LaSalle Services NV Norway Jones Lang LaSalle Services S.r.l. Italy Jones Lang LaSalle Services SA/NV Belgium Jones Lang LaSalle Services SAS France Jones Lang LaSalle Services Srl Romania Jones Lang LaSalle Sociedad Comercial de Responsabilidad Limitada Peru Jones Lang LaSalle -Sociedade de Avaliações Imobiliárias, Unipessoal, Lda Portugal Jones Lang LaSalle South Africa (Proprietary) Ltd South Africa Jones Lang LaSalle Sp. z o.o. Poland Jones Lang LaSalle Spa Italy Jones Lang LaSalle sprl Belgium Jones Lang LaSalle Srl Romania Jones Lang LaSalle Strata Management Pty Limited Australia Jones Lang LaSalle Surveyors (Shanghai) Company Limited Shanghai JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED - Changsha Branch China JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED - Chengdu Branch China JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED - Chong Qing Branch China JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED - HangzhouBranch China JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED – Hu Zhou Branch China JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED - Nanjing Branch China JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED - Nanning Branch China JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED – Ning Bo Branch China JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED – Property Assets Management China JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED - Suzhou Branch China JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED - Wuhan Branch China JONES LANG LASALLE SURVEYORS (SHANGHAI) COMPANY LIMITED - Xi AnBranch China Jones Lang LaSalle Taiwan Limited Taiwan Province of China Jones Lang LaSalle Trinidad Limited Trinidad and Tobago Jones Lang LaSalle UK FC England Jones Lang LaSalle UK Hanover England Jones Lang LaSalle Vietnam Company Limited Viet Nam 5 Jones Lang LaSalle, S. de R.L. Panama Jones Lang LaSalle, Sociedad Anonima de Capital Variable El Salvador Jones Lang LaSalle, Sociedade de Mediacao Imobiliaria, S.A. Portugal Jones Lang Wootton Ltd England Jones Lang Wootton Property Management Services Ltd Ireland Kemper's Jones Lang LaSalle Retail Gmbh Germany KHK Group Limited England King Sturge Financial Services Limited United Kingdom King Sturge Holdings Limited United Kingdom King Sturge Management Ltd United Kingdom LairdsAin Limited United Kingdom Lakewood Equities Incorporated Illinois LaSalle Acquisitions Corp. British Columbia LaSalle Asia Opportunity II GP LLC Delaware LaSalle Asia Opportunity II Investors GP LLC Delaware LaSalle Asia Opportunity III GP Ltd. Cayman Islands LaSalle Asia Opportunity IV GP LTD Cayman Islands LaSalle Asia Recovery, L.L.C. Delaware LaSalle Beheer BV Netherlands LaSalle Blooms General Partner Limited England LaSalle Co-Investment Limited Partnership Delaware LaSalle Co-Investment Management (General Partner) Limited England LaSalle Co-Investment, L.L.C. Delaware LaSalle Direct General Partner Limited England LaSalle Euro Growth II S.à.r.l. Luxembourg LaSalle Euro Growth Zwei Beteiligungs GmbH Germany LaSalle European Investments, L.L.C. Delaware LaSalle French Fund II Co-Investment GmbH Germany LaSalle French Fund II G.P., L.L.C. Delaware LASALLE FUND MANAGEMENT BV Netherlands LaSalle Funds General Partner ltd England LaSalle Funds Management Limited Australia LaSalle German Income and Growth G.P., L.L.C. Delaware LaSalle German Retail Venture GP, L.L.C. Delaware LaSalle GIG Fund Co-Investment GmbH Germany LaSalle GIG Investments, L.L.C. Delaware LaSalle GmbH Germany LaSalle GRV Investments, L.L.C. Delaware Lasalle Investment (Luxembourg) SARL Luxembourg LaSalle Investment Limited Partnership II-A Delaware LaSalle Investment Management England LaSalle Investment Management (Canada) Ontario LaSalle Investment Management (Canada), Inc. Ontario LaSalle Investment Management (Securities), Inc. Maryland LaSalle Investment Management (Securities), L.P. Maryland LaSalle Investment Management Asia Pte Ltd Singapore LaSalle Investment Management Australia Pty Ltd Australia LASALLE INVESTMENT MANAGEMENT BV Netherlands LaSalle Investment Management Development Fund (General Partner) Limited England LaSalle Investment Management Distributors, LLC Delaware LaSalle Investment Management Espana, S.L.U. Spain LaSalle Investment Management K.K. Japan LaSalle Investment Management Korea Yuhan Hoesa Korea, Republic of LaSalle Investment Management Luxembourg SARL Luxembourg LaSalle Investment Management Mexico, S. de R.L. de C.V. Mexico LaSalle Investment Management SAS France LaSalle Investment Management Securities BV Netherlands 6 Lasalle Investment Management Securities Hong Kong Ltd Hong Kong LaSalle Investment Management, Inc. Maryland LaSalle Italia SRL Italy LaSalle Japan Logistics II GP Ltd Cayman Islands LaSalle Japan Logistics III GP Ltd Cayman Islands LaSalle Japan Logistics Investors II GP Ltd. Cayman Islands LaSalle Logistics GP LLC Delaware LaSalle Logistics Investment Advisors K.K. Japan LaSalle Mexico Advisors, Inc. Delaware LaSalle Mexico Fund I Investors A G.P., LLC Delaware LaSalle Mexico I (General Partner), LLC Delaware LaSalle Paris Office Venture General Partner, L.L.C. Delaware LaSalle Partners (Mauritius) Pvt Ltd Mauritius LaSalle Partners International England LaSalle Partners Services, S. de R.L. de C.V. Mexico LaSalle Partners, S. de R. L. de C. V. Mexico LaSalle Plaza 100, L.L.C. Delaware LaSalle Property Fund GP Holdings, LLC Delaware LaSalle Property Fund GP, LLC Delaware LaSalle Ranger Co-Investment Fund G.P., L.L.C. Delaware LaSalle Ranger Co-Investment Fund II G.P., L.L.C. Delaware LaSalle Special Situations Carry GP LLC Delaware LaSalle Student Housing, L.L.C. Delaware LaSalle UK Commercial Management Company Sarl Luxembourg LaSalle UK Ventures (General Partner) Limited England LaSalle UKSS I GP, Ltd. Cayman Islands LaSalle UKV Co-Investor GP LLC Delaware LaSalle Wildwood, L.L.C. Delaware Lead Fast Investments Limited Hong Kong Leslie Furness & Co. Limited United Kingdom LIC II (General Partner) Limited England LIC Lafayette Manager, Inc. Delaware LIM Advisory Services Sàrl Luxembourg LIM Asia Co-Investments Pte. Ltd. Singapore LIM Associates, L.L.C. Delaware LIM Consejeros, S. de R.L. de C.V. Mexico LIM NATM, LLC Delaware LMF Investments, LLC Delaware London Waterloo Hotel Investment General Partner Limited England LONDON WATERLOO HOTEL NOMINEE 1 LIMITED England LONDON WATERLOO HOTEL NOMINEE 2 LIMITED England London Waterloo Hotel Property General Partner Limited England LPI (Australia) Holdings Pty Limited Australia LPP Management Company Sàrl Luxembourg LUKSS I Carry Jersey Limited Jersey LUKSS I Carry Partner L.P. Delaware LUKV Carry Jersey Limited United Kingdom LUKV/CPP Co-Investment, L.P. Delaware Merlin UK Property Investments, L.L.C. Delaware Merlin UK Property Venture GP Limited Cayman Islands New England - Jones Lang LaSalle, LLC Virginia Orchid Insurance Limited Guernsey Precision Engineering Services Limited Hong Kong Premier Cleaning Services Ltd Hong Kong Privilege Services Limited Hong Kong PT Jones Lang LaSalle Indonesia PT Jones Lang LaSalle Indonesia Indonesia 7 Ranger Co-Investment Fund - A, L.P. Delaware Ranger Co-Investment Fund - B, L.P. Delaware Ranger Co-Investment Fund II - A, L.P. Delaware Ranger Co-Investment Fund II - B, L.P. Delaware Red Blue Fund Management Limited United Kingdom Residential Management Services Ltd Hong Kong Richard Main and Company England Rogers Chapman UK Ltd England Sallmanns Residential Ltd Hong Kong Sandalwood Mall Management Private Limited India Sandalwood Property Management (Beijing) Co. Ltd Beijing Sandalwood Property Management (Taiwan) Co. Ltd. Taiwan Province of China Sandalwood Pte. Ltd. Singapore SBR Continental Europe GP, LLC Delaware Sovereign Asian Properties Inc. Mauritius Spaulding and Slye Federal Services LLC Delaware Tetris Projects Ltd England Tetris SAS France The Long Beach Management Ltd Hong Kong Trizec Real Estate Services, LLC Delaware Troostwijk Makelaars OG BV Netherlands Utrillo Ltd Ireland West Dublin/Pleasanton Station Venture, Inc. California Wonderment BV Netherlands Workplace Projects Pvt Ltd India 8
